OPINION — AG — ** DEPARTMENT OF HEALTH — ELECTRICAL LICENSE ACT ** THAT THE OKLAHOMA STATE DEPARTMENT OF HEALTH HAS `NO' AUTHORITY TO DISTINGUISH BETWEEN RESIDENTIAL AND COMMERCIAL PRACTICE WHEN ISSUING LICENSES PURSUANT TO 59 Ohio St. 1680 [59-1680] ET SEQ. OF THE ELECTRICAL LICENSE ACT. IT IS THE FURTHER OPINION OF THE A.G. THAT THE DEPARTMENT OF HEALTH MAY ISSUE TWO TYPES OF LICENSES ONLY, ELECTRICAL LICENSE AND JOURNEYMAN ELECTRICAL LICENSES. (PROFESSIONS, COMMERCIAL, RESIDENTIAL, ELECTRICAL CONTRACTOR) CITE: 59 Ohio St. 1680 [59-1680], 59 Ohio St. 1682 [59-1682], 59 Ohio St. 1683 [59-1683](C), 59 Ohio St. 1685 [59-1685], 59 Ohio St. 1687 [59-1687] (PATRICIA REDD DEMPS)